DETAILED ACTION
	This Office Action is in response to the Amendment filed on 05/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, on pages 10-11 Applicant seems to argue that the references Herwono and Kravitz are not combinable.
In response, Examiner respectfully disagrees and submits that as discloses in the Non-Final Office Action dated 02/16/2022, Herwono discloses a client device (first device), a wireless server (second device) and an authentication server (trusted device) (at least figure 1). In addition, Herwono also discloses the client device (first device) and the wireless server/router (second device) may be Internet appliances (at least [0005]). One of ordinary skill in the art would know that another term for these Internet appliances is Internet of Things (IOT) devices.  However, since Herwono does not explicitly use the word “IOT” for these devices, Kravitz which is an analogous art was brought in to clearly disclose devices as “IOT”. As such, Herwono and Kravitz are combinable and would not render each of the references unsatisfactory for its intended purpose as contends by the Applicant. Therefore, the rejections are maintained.
Herwono and Kravitz also disclose the newly added limitation of claim 20 as detailed in the rejection below. 
For all other claims, see response to argument pertaining to claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herwono et al. (US 2009/0287922 A1-hereinafter Herwono) and in view of Kravitz et al. (US 2017/0279620 A1-hereinafter Kravitz.)
Regarding claim 1, Herwono discloses a method comprising: 
establishing a communication connection of a first device with a trusted device (at least [0029]-[0030], a communication connection is established between a first device (i.e.: client device) and an authentication server); 
acquiring a first communication key, the first communication key being provided to the first device or a second device via the trusted device (at least [0029]-[0030] [0038][0044][0054], common/session key is acquired from the authentication server); and 
performing, on the basis of the first communication key, encrypted communication with the second device ([0029][0042]-[0043], the common/session key is used to securely communicates (inherently encrypted communication) with second device (i.e.: wireless server).)
	Herwono does not explicitly disclose the first and second devices are Internet of Things devices.
	However, Kravitz discloses a first and second devices being Internet of Things devices (at least abstract, first and second IoT devices.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include the IoT devices of Kravitz to allow the method to be carried out using different types of devices.

Regarding claim 2, Herwono and Kravitz disclose the method according to claim 1. Herwono and Kravitz also disclose the first communication key is generated by the first Internet of Things device (Herwono-at least [0043]-[0044][0054], the common/session key (K_A/MK_C-AS or K_AB) is generated by first device (i.e.: client device); Kravitz-abstract); and 
the acquiring the first communication key comprises: 
acquiring a first key generation parameter respectively from at least one of the trusted device, the first Internet of Things device, and the second Internet of Things device (Herwono-at least [0043][0054], i.e.: RANDa is received from authentication server (trusted device); Kravitz-abstract); and 
generating, according to the acquired first key generation parameter, the first communication key (Herwono-at least [0043][0054], the common key (K_A/MK_C-AS or K_AB is generated).)
Regarding claim 3, Herwono and Kravitz disclose the method according to claim 1. Herwono and Kravitz also disclose the first communication key is generated by the trusted device or the second Internet of Things device (Herwono-at least [0030][0043], common key is generated by the authentication server (trusted device); Kravitz-abstract), and 
the acquiring a first communication key comprises acquiring, from the trusted device, the first communication key generated by the trusted device or the second Internet of Things device (Herwono-at least [0030][0043], common key is received/acquired from the authentication server (trusted device); Kravitz-abstract.)

Regarding claim 4, Herwono and Kravitz disclose the method according to claim 1. 
Kravitz also discloses a list of trusted authentication identifiers is stored in the first Internet of Things device (at least [0032]-[0033][0044], public key certificates of other devices and/or groups that IoT device is to trust is stored); and 
acquiring a trusted authentication identifier provided by a second Internet of Things device (at least figure 9, [0008][0040][0044][0066]-[0067], i.e.: at least digital token from a second IoT is acquired); and determining that the trusted authentication identifier is present in the list of trusted authentication identifiers (at least figure 9, [0008][0040][0044][0066]-[0067], i.e.: at least digital token from a second IoT is authenticated as being one of trusted authentication identifiers).
As such, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Herwono to include the features discloses by Kravitz ensure the second IoT is a trusted device before starting communications to enhance the security level of the method.

Regarding claim 5, Herwono and Kravitz disclose the method according to claim 1. Herwono also discloses the performing, on the basis of the first communication key, encrypted communication with the second Internet of Things device comprises: 
encrypting, on the basis of the first communication key, communication data of the first Internet of Things device, and sending the same to the second Internet of Things device (at least [0029][0054], communication data of i.e.: client device is encrypted and sent to i.e.: wireless server.)

Regarding claim 6, Herwono and Kravitz disclose the method according to claim 1. Herwono also discloses the establishing the communication connection of the first Internet of Things device with the trusted device comprises: 
acquiring verification information from the trusted device (at least [0032]-[0034], i.e.: RANDa is received from the authentication server); and 
completing trust verification with the trusted device according to the verification information (at least [0032]-[0034], the authentication server is verified according digito the RANDa.)

Regarding claim 7, Herwono and Kravitz disclose the method according to claim 6. Kravitz also discloses verification information comprises a digital certificate (at least [0010][0032]-[0033], digital certificate); and
completing trust verification with the trusted device according to the verification information comprises determining, according to a preset root certificate, that the digital certificate passes verification ([0047]-[0049], the digital certificate is verified using the security ecosystem private key.)

Regarding claim 8, Herwono and Kravitz disclose the method according to claim 6. Kravitz also discloses acquiring a digital signature from the trusted device (at least [0010][0032]-[0033][0047], digital certificate is signed with security ecosystem’s private key); and 
determining, according to the digital signature, integrity of the verification information (at least [0047]-[0049], security ecosystem is able to successfully verify the digital certificate.)

Regarding claim 9, Herwono and Kravitz disclose the method according to claim 6.
Herwono and Kravitz do not explicitly disclose the verification information is encrypted using a cloud private key; and before the completing trust verification with the trusted device according to the verification information, the method further comprises decrypting the verification information according to a cloud public key corresponding to the cloud private key.
However, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to add another layer of encryption/decryption to the verification information of Herwono and Kravitz to further enhance the security level of the method.

Regarding claim 10, Herwono and Kravitz disclose the method according to claim 1. Herwono also inherently discloses acquiring a second communication key to perform, on the basis of the second communication key, encrypted communication with the trusted device (at least [0044][0054], a second common/session key is acquired from the authentication server).

Regarding claim 11, Herwono and Kravitz disclose the method according to claim 10. Herwono and Kravitz also inherently disclose the second communication key is generated by the first Internet of Things device (Herwono-at least [0043]-[0044][0054], the second common/session key (K_A/MK_C-AS or K_AB) is generated by first device (i.e.: client device); Kravitz-abstract); and 
the acquiring the second communication key comprises: 
respectively acquiring a second key generation parameter from at least one of the trusted device and the first Internet of Things device (Herwono-at least [0043][0054], i.e.: a second RANDa is received from authentication server (trusted device); Kravitz-abstract); and 
generating the second communication key according to the acquired second key generation parameter(Herwono-at least [0043][0054], the second common key (K_A/MK_C-AS or K_AB is generated).)

Regarding claim 12, Herwono and Kravitz disclose the method according to claim 10. Herwono also inherently discloses the second communication key is generated by the trusted device (Herwono-at least [0030][0043], a second common key is generated by the authentication server (trusted device); Kravitz-abstract); and 
the acquiring the second communication key comprises acquiring the second communication key from the trusted device (Herwono-at least [0030][0043], a second common key is received/acquired from the authentication server (trusted device); Kravitz-abstract.)

Regarding claim 16, Herwono and Kravitz disclose the method according to claim 1. Herwono and Kravitz also disclose at least one of the first Internet of Things device and the second Internet of Things device is in a state disconnected from a cloud (Herwono-at least figure 1, [0029], i.e.: client device is not connected/ disconnected to the internet; Kravitz-abstract.)

Regarding claim 17, Herwono discloses one or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
respectively establishing communication connections of a trusted device with a first device and with a second device ([0030]-[0038], communication connections between client device, wireless server and authentication server is established); and 
providing a first communication key to the first device and/or the second device, such that the first Internet of Things device and the second Internet of Things device may perform encrypted communication on the basis of the first communication key (at least [0029]-[0030][0038], common/session key is acquired from the authentication server.)
Herwono does not explicitly disclose the first and second devices are Internet of Things devices.
	However, Kravitz discloses a first and second devices being Internet of Things devices (at least abstract, first and second IoT devices.)
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include the IoT devices of Kravitz to allow the method to be carried out using different types of devices.

Regarding claim 18, Herwono and Kravitz disclose the one or more memories according to claim 17.  Herwono and Kravitz also disclose the respectively establishing communication connections of the trusted device with the first Internet of Things device and with the second Internet of Things device comprises: 
respectively providing verification information to the first Internet of Things device and the second Internet of Things device, to enable the first Internet of Things device and the second Internet of Things device to respectively complete trust verification with the trusted device (Herwono-at least [0032]-[0037], RANDa & RANDb were provided  to the client device and the wireless server; Kravitz-at least abstract.)

Regarding claim 19, Herwono and Kravitz disclose the one or more memories according to claim 18. Kravitz also discloses respectively providing a digital signature to the first Internet of Things device and the second Internet of Things device, to enable the first Internet of Things device and the second Internet of Things device to verify integrity of the verification information ([0047]-[0048], digital certificate is signed and verified.)

Claim 20 is rejected for the same rationale as claim 1 above. In addition, Herwono and Kravitz also disclose the first Internet of Things device and the second Internet of Things device are in a state disconnected from a cloud (Herwono-at least figures 1 & 13; [0043][0049], the client device and the wireless server/router are communicated via a private network, thus disconnected from the Internet/cloud; Kravitz-at least abstract, IOT devices.)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herwono, Kravitz and further in view of Cromer et al. (US Patent 6,263,441 B1-hereinafter Cromer.)
Regarding claim 13, Herwono and Kravitz disclose the method according to claim 1.  
Herwono and Kravitz do not explicitly disclose acquiring a subscription request of a monitoring device for a property change event of the first Internet of Things device; and detecting the property change event, and notifying the monitoring device.
	However, Cromer discloses a remote network server that requests to be alerted when changes in a device is detected (at least abstract, column 1, lines 6-10, column 2, lines 41-44, an alert is generated and sent to a remote network server in the event of a change in a computer’s configuration.) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to include the teaching of Cromer into the method of Herwono and Kravitz to ensure devices that are used in carrying out the method are properly equipped. 

Regarding claim 14, Herwono, Kravitz and Cromer disclose the method according to claim 13. Cromer also obviously discloses before the acquiring the subscription request of the monitoring device for the property change event of the first Internet of Things device, the method further comprises: 
providing property-related information to the monitoring device (column 3, lines 44-52; at least column 5, lines 21-30, previous state/components of device is/are communicated to remote server.)

Regarding claim 15, Herwono, Kravitz and Cromer disclose the method according to claim 13. Cromer also discloses before the detecting the property change event, the method further comprises: detecting initial data of a property of the first Internet of Things device, and providing the data to the monitoring device (column 3, lines 44-52; at least column 5, lines 21-30, previous state/components of device is/are communicated to remote server.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438